Opinion Issued December 29, 2005



 








In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-05-00024-CR
          01-05-00241-CR
____________

MATTHEW KIZZEE, JR., Appellant
                                                                        
V.
                                                                     
THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause Nos. 9402709 and 9402710



 
MEMORANDUM  OPINION
                Appellant, Matthew Kizzee,  pleaded guilty to the offenses of attempt to
disarm a peace officer in cause number 9402710 and aggravated assault of a peace
officer in cause number 9402 709, without an agreed recommendation as to
punishment.  The trial court deferred a finding of guilt in each case and placed
appellant on community service for 10 years.
                The State filed a motion to adjudicate guilt in each case.   The appellant
pleaded true to the violations alleged.  After a hearing, the trial court found the
allegations to be true.  The trial court  sentenced appellant to confinement for two
years in cause number 9402710 and to confinement for five  years in cause number
9402709.   Appellant gave notice of appeal.  We affirm. 
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that these  appeals are without merit.  Counsel’s brief meets
the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400
(1967), by presenting a professional evaluation of the record that demonstrates the
lack of arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex.
Crim. App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st
Dist.] 1992, pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeals are without merit.  We therefore affirm the judgments of
the trial court.
               We grant counsel’s motion to withdraw in each case.
 See Stephens v. State,
35 S.W.3d 770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
               Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).